UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January15, 2008 IBSG INTERNATIONAL, INC. (Exact name of registrant as specified in this charter) Florida 000-029587 65-0705328 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1132 Celebration Blvd., Celebration, FL 34747 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including area code: (321) 939-6321 NOT APPLICABLE (Former Name or Former Address, if Changes Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- ITEM 4.01Changes in Registrant’s Certifying Accountant. On January 15, 2008, the Board of Directors, appointed Jewett, Schwartz, Wolfe & Associates (“JSWA”) as its new principal independent-registered public accounting firm. This decision to engage JSWA was ratified y the majority approval of the Board of Directors. During the Company’s two most recent fiscal years and any subsequent interim periods through January 25, 2008, the Company did not consult with JSWA with respect to the Company regarding (i) the application of accounting principles to a specified transaction, either completed or proposed,or the type of audit opinion that might be rendered on the Company’s financial statements, (ii) any matter that was either the subject of a disagreement (as defined I Item 304(a)(1)(iv) of Regulation S-B under the Exchange Act and the related instructions to Item 304 of Regulation S-B) or a “reportable event” (as such term is described in Item 304(a)(1)(v) of Regulation S-B), or (iii) any of the matters or events set forth in Item 304(a)(2)(i) and (ii) of Regulation S-B. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. IBSG INTERNATIONAL, INC. Date: March 7, 2008 By: /s/Michael Rivers Michael Rivers President -3-
